Sognier, Judge.
Appellant was convicted of possession of a sawed-off shotgun in Fulton County Superior Court on January 13,1981. He filed a notice of appeal on January 23,1981 and the case was docketed in this court (Case No. 63019) on August 31,1981. Appellant failed to comply with an order of this court directing him to file an enumeration of errors and brief and, accordingly, his appeal was dismissed on January 21, 1982 pursuant to Rule 27 (a) and Rule 14.
While appellant’s first appeal was pending in this court, he filed a motion for new trial in the trial court. That motion was denied on March 5, 1981, subsequent to dismissal of appellant’s first appeal, and he filed the instant appeal.
Code Ann. § 70-301 requires that motions for a new trial be filed within 30 days of verdict or judgment “except in extraordinary circumstances.” Appellant’s motion for a new trial was on the general grounds, and there is nothing in his motion which would justify considering it as an extraordinary motion for new trial. Grant v. State, 159 Ga. App. 2, 4 (282 SE2d 668) (1981). In addition, the *842motion for new trial was filed after the case was on appeal to this court and any attempted action by the trial court was a nullity. Brown v. Wilson Chevrolet-Olds, 150 Ga. App. 525, 531 (2) (258 SE2d 139) (1979). Thus, there is nothing to appeal and the appeal is dismissed.
Decided October 13, 1982.
James W. Howard, Derek Harrison Jones, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, Thomas Hayes, Assistant District Attorneys, for appellee.

Appeal dismissed.


Deen, P. J., and Pope, J., concur.